                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-029-FDW-DCK

 MARTHA P. CARBONARO and                            )
 JAMESON D. STORM, on behalf of                     )
 themselves and others similarly situated,          )
                                                    )
                   Plaintiffs,                      )
                                                    )
    v.                                              )      ORDER
                                                    )
 ALLURA USA LLC, PLYCEM USA, LLC                    )
 d/b/a ALLURA, PLYCEM USA, INC.,                    )
 ELEMENTIA USA, INC., and                           )
 ELEMENTIA, S.A.B. DE C.V.,                         )
                                                    )
                   Defendants.                      )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 23) filed by Ashley K Brathwaite, concerning Robert L.

Hickok on April 1, 2019. Robert L. Hickok seeks to appear as counsel pro hac vice for Defendants.

Upon review and consideration of the motion, which was accompanied by submission of the

necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 23) is GRANTED. Robert L. Hickok

is hereby admitted pro hac vice to represent Defendants.

         SO ORDERED.
                                           Signed: April 1, 2019
